Citation Nr: 1550011	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  07-23 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), claimed as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

 In July 2013, this matter was remanded for additional development.

In August 2013, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing, which he accepted in lieu of a Travel Board hearing.  A transcript of this hearing is of record.  Subsequently, in August 2014, the Board once again remanded this claim for further development.


FINDING OF FACT

The competent or credible evidence shows that the Veteran's ED is not caused by or aggravated by his service-connected disabilities (diabetes mellitus and left knee disability).


CONCLUSION OF LAW

ED was not incurred in or aggravated by the Veteran's military service, nor may it be presumed to have been so incurred, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, prior to initially adjudicating the Veteran's claim, so in the preferred sequence, a March 2006 letter was sent to him in accordance with these duty-to-notify provisions of the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  He was not only notified of the type of evidence needed to substantiate his claim and of his and VA's respective obligations in obtaining this necessary supporting evidence, but also apprised of the criteria for establishing a "downstream" disability rating and effective date in the eventuality service connection is ultimately granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Therefore, he has received all required notice concerning the claim.

VA also has made the required reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate this claim.  38 U.S.C.A. § 5103A.  To this end, his service treatment records (STRs), VA and private medical treatment records, and lay statements have been associated with his claims file for consideration.

As mandated by the previous July 2013 and August 2014 Board remand instructions, updated medical records were obtained, the Veteran was provided with a VA examination and supplemental medical opinions were submitted regarding the etiology of the Veteran's ED.  The VA examination and supplemental medical opinions are more than adequate as they were predicated on a review of the claims file, contains a description of the history of this disability, documents and considers the relevant medical facts and principles, and provides opinions regarding whether it is was caused or aggravated by the Veteran's service-connected disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this claim has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the above, the Board finds that there was substantial compliance with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As already mentioned above, the Veteran testified at a Board hearing in August 2013.  The hearing was adequate as the undersigned AVLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Legal Criteria

 Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

There are different ways of showing entitlement to service connection for a claimed condition, which include showing the condition was directly or, if applicable, presumptively incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Specifically, in order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service in the line of duty or, if pre-existing service, was aggravated during service beyond its natural progression.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.

The specific basis of this particular Veteran's claim, however, is that his erectile dysfunction is caused or aggravated by service-connected disability, in particular, his service-connected diabetes mellitus.  See 38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus or correlation between the service-connected disability and the claimed disability. Depending on the specific condition being claimed, medical evidence is generally, though not always, required to associate the condition being claimed with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Whether Service Connection for ED is Warranted

The Veteran believes that his ED is a result of his service-connected diabetes.  

Since medical records indicated that the Veteran indeed had ED, he was provided a VA examination in July 2006.  At that time, the Veteran reported that his ED started approximately in 2003.  The examiner noted that the Veteran had been diagnosed with diabetes around February 2006.  The examiner, therefore, opined that since the Veteran's ED predated his diagnosis of diabetes, diabetes was not the cause of his ED.  The examiner, however, did not address whether the Veteran's ED was aggravated by his service-connected diabetes mellitus.   Accordingly, the Board remanded this claim in July 2013 for further medical comment to address whether the Veteran's ED was either caused or aggravated (permanently worsened beyond the natural progress of the disorder) by a service-connected disability, to include diabetes mellitus and/or a left knee disability.  In addition, the new examiner was asked to consider the medical opinion from the Veteran's private physician, Dr. Yumang, dated in November 2007, in which he opined that the Veteran's ED "could be" aggravated by or was a complication of diabetes.

To this end, the Veteran had another VA examination in July 2013.  This examiner also opined that it was less likely than not that the Veteran's ED was caused by or aggravated by the service-connected diabetes or the left knee disability as ED predated the diagnosis of diabetes.  In addition, he explained that arthritis of the knee does not cause erectile dysfunction.  While the examiner addressed aggravation in the opinion, stating the erectile dysfunction was less likely than not caused or aggravated by diabetes mellitus or left knee disability, the rationale still only addressed causation.  Thus, in August 2014, the Board once again remanded the claim for a supplemental opinion.  Moreover, the Board directives asked the examiner to consider the following: (1) lab tests showing that the Veteran had elevated glucose levels as early as March 2001; (2) medical records showing the Veteran was prescribed Viagra as early as September 2003; and (3) the Veteran's August 2013 testimony that he did not have complete erectile dysfunction until after he was placed on medication for diabetes mellitus.

Accordingly, the July 2013 VA examiner submitted a supplemental opinion in October 2014.  The examiner commented that the Veteran's elevated glucose levels prior to his diagnosis in 2006, did not meet the diagnostic criteria for a diagnosis of type II diabetes mellitus.  In addition, he observed that the medical records did not reveal any further symptoms. Again, the examiner opined that it was less likely than not that the Veteran's ED was caused by or aggravated by the service-connected diabetes or the left knee disability as ED predated the diagnosis of diabetes.  As he previously explained, there was no cause and effect relationship that musculoskeletal conditions cause or aggravate ED.  In addition, the examiner opined that it was less likely than not that the Veteran's medication for diabetes caused or aggravated the Veteran's ED.  He commented that the Veteran's current medication for diabetes shows a very rare incidence of loss in sexual ability, drive or desire.

Further, in March 2015, the RO obtained another medical opinion concerning the relationship of the Veteran's diagnosed ED and his service-connected diabetes mellitus.  In addition to noting the above VA examinations, this examiner also referenced a May 2008 VA examination concerning the etiology of the Veteran's renal disease.  In that previous May 2008 VA examination, the examiner observed that the Veteran was diagnosed with hypertension in the late-1990s and was started on medicines approximately at that time or early 2000.  The May 2008 VA examiner also noted the Veteran's problems with foot numbness, which the Veteran had attributed to signs of diabetic neuropathy, but other evaluators related it to his back pain and possible spine disease.  Moreover, he observed that the Veteran was diagnosed with diabetes by his private physician in 2006, although his first official diagnosis at the Cleveland VA for diabetes was in August in 2005.  The May 2008 VA examiner stated that the Veteran was first started on medications for this with oral agents in 2006.  He also noted the Veteran's complaints that his ED began in 2003/ 2004.  Further, the May 2008 VA examiner commented that when the Veteran was last evaluated for service connection for ED, it was noted that he was complaining of it prior to his diagnosis with diabetes.  The May 2008 VA examiner opined that ED antedated the diagnosis of diabetes, and therefore it was not related to diabetes.  Instead, he commented that it was possible that the effects of the Veteran's antihypertensive medications contributed to ED.

Based on the evidence of record, the March 2015 VA examiner similarly opined that the Veteran's claimed ED was less likely than not caused or aggravated by his service connected diabetes mellitus, type II.  The examiner noted that the Veteran was treated with glipizide for his diabetes.  He explained that a literature search for glipizide and ED did not find an association between glipizide and ED.  In addition, the examiner observed that the Physicians' Desk Reference (PDR) does not include sexual dysfunction as an adverse reaction to glipizide.  He also cited to Harrison's Principles of Internal Medicine, which noted that: "the incidence of ED is also higher among men with certain medical disorders, such as diabetes mellitus, obesity, lower urinary tract symptoms secondary to benign prostatic hyperplasia (BPH), heart disease, hypertension, and decreased high-density lipoprotein (HDL) levels.  Cardiovascular disease and ED share etiologies as well as pathophysiology (e.g., endothelial dysfunction), and the degree of ED appears to correlate with the severity of cardiovascular disease."  The examiner then commented that the Veteran had multiple medical disorders associated with increased incidence of diabetes mellitus.  He then noted that the Veteran had hypertension prior to developing symptoms of ED.  The examiner, however, stated that the Veteran developed ED symptoms prior to developing diabetes.  Further, he explained that the Veteran's medication for treatment of diabetes is not associated with causing or permanently worsening ED.  Thus, he concluded that the Veteran's ED was not caused or aggravated by his service connected diabetes mellitus.

After considering all of this evidence, the Board concludes that the preponderance of this evidence is against the Veteran's claim for service connection for ED, claimed as secondary to service-connected type II diabetes mellitus.  In this instance, the competent medical evidence of record fails to establish that this diagnosed condition is a result of or aggravated by his service-connected diabetes mellitus or left knee disability. 

While the Veteran contends that this condition should be entitled to service connection because his private treating physician, Dr. Yumang, linked it to his service-connected diabetes, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board is cognizant that both the Federal Circuit Court and Veterans Court (CAVC) have specifically declined to adopt a "treating physician rule" that would give preference to statements from a treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In addition, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file, although that alone is not determinative of the opinion's probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Rather, also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

In this instance, Dr. Yumang's statement supporting the claim, in terms of this posited correlation, is somewhat couched in equivocal terms - as evidenced by his use of the word "could" when discussing this critical element of causation.  In past decisions the Court held that saying a condition "could" or "may" be related to the Veteran's military service is tantamount to saying it just as well "could not" or "may not" be related to his service, so, because of this equivocality, an insufficient basis to grant service connection.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may" have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical statement using the term "could", or in the moving party's case, "may" or "possibly", without supporting clinical data or other rationale, is too speculative to provide the degree of certainty required for medical nexus evidence).

That said, the Court also has made clear that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; instead, this posited correlation between a Veteran's claimed disability and service need only be an "as likely as not" proposition.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Here, however, Dr. Yumang failed to provide a rationale for his conclusion as to why the Veteran's ED was caused by his service-connected diabetes mellitus.  Thus, this opinion is inadequate to support the Veteran's claim for service connection.

Further, the Board assigns more probative weight to the July 2013, October 2014 and March 2015 VA examination reports.  As the July 2013/October 2014 VA examiner explained, the Veteran's ED existed prior to his diagnosis of diabetes mellitus, so his ED was not caused or aggravated by his diabetes mellitus.  In addition, he stated there was no cause and effect relationship that musculoskeletal conditions cause or aggravate ED.  Moreover, regarding aggravation, the examiner commented that Veteran's current medication for diabetes shows a very rare incidence of loss in sexual ability, drive or desire.  Similarly, the March 2015 VA examiner concluded that the Veteran's ED was not a result of the Veteran's service-connected coronary diabetes mellitus.  He cited to a previous May 2008 VA examination in which the examiner opined that ED was not caused by diabetes mellitus because ED predated diabetes mellitus; instead, finding a relationship between the Veteran's ED and nonservice-connected hypertension.  The March 2015 examiner competently explained that the Veteran's ED was not caused by diabetes mellitus because it started before the Veteran was diagnosed with diabetes.  In addition, he explained, citing to medical literature, that the Veteran's medication for treatment of diabetes is not associated with causing or permanently worsening ED.

In reaching the above conclusion, the Board has not overlooked the Veteran's contentions or his statements.  As noted previously, his primary assertion is that his ED is a result of his service-connected diabetes mellitus.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994), Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disability are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection ED, claimed as secondary to service-connected type II diabetes mellitus.  Accordingly, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected type 2 diabetes mellitus, is denied.




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


